IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10857
                         Conference Calendar



BAQUEE ANTAR SABUR,

                                          Plaintiff-Appellant,

versus

DEE ANDERSON,

                                          Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:02-CV-202
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.


PER CURIAM:*

     Baquee Antar Sabur, Texas state prisoner # 0583653, appeals

from the district court’s dismissal of his civil-rights lawsuit,

filed under 42 U.S.C. § 1983, as frivolous and for failure to

state a claim upon which relief may be granted, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), (ii).   This court reviews a dismissal

as frivolous for abuse of discretion.    See Taylor v. Johnson, 257

F.3d 470, 472 (5th Cir. 2001).   A dismissal under 28 U.S.C.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10857
                                -2-

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which

relief may be granted is reviewed under the same de novo standard

as a dismissal under FED. R. CIV. P. 12(b)(6).   See Black v.

Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).

     Sabur has made no effort to refute the validity of the

purported penalogical interest in denying prisoners receipt of

hardback books and altered magazine and newspaper clippings.      His

conclusional allegations that there is no penalogical interest

supporting the prison policies do not state a claim under 42

U.S.C. § 1983.   See Mowbray v. Cameron County, Tex., 274 F.3d

269, 278 (5th Cir. 2001), cert. denied, 122 S.Ct. 1912 (2002).

Likewise, a prison official’s failure to follow the prison’s own

policies, procedures, or regulations does not, without more,

constitute a violation of due process.    See Myers v. Klevenhagen,

97 F.3d 91, 94 (5th Cir. 1996).

     Sabur also argues that he was denied access to the courts

because the law library was inadequately staffed, it was

insufficient, he was denied writing and legal material, and he

was not given sufficient access to the law library.    Because

Sabur has not alleged that he was actually denied access to the

court or that any pending litigation was prejudiced by the

alleged deficiencies at the law library, he therefore has not

stated a claim cognizable in a 42 U.S.C. § 1983 complaint.       See

Mann v. Smith, 796 F.2d 79, 84 n.5 (5th Cir. 1986).
                           No. 02-10857
                                -3-

     There was neither error nor an abuse of discretion in the

district court’s judgment dismissing Sabur’s complaint.    Because

he did not file an additional or amended notice of appeal from

the denial of his postjudgment motion, we are without

jurisdiction to entertain Sabur’s challenge to that order.    See

Taylor, 257 F.3d at 475; FED. R. APP. P. 4(a)(4)(B)(ii).

     The district court’s dismissal of this lawsuit as frivolous

and for failure to state a claim counts as a strike for purposes

of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996).   We caution Sabur that if he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     AFFIRMED; THREE-STRIKES WARNING ISSUED.